OPINION — AG —  (1) PURSUANT TO 40 O.S. 1961 165.2 [40-165.2], EVERY EMPLOYER MUST PAY WAGES IN LAWFUL MONEY OF THE UNITED STATES, THAT IS, CURRENCY. (2) AN EMPLOYEE MAY AT HIS OPTION ACCEPT PAYMENT OF WAGES IN FORM OF CHECK, DEPOSIT IN BANK, OR OTHER MEDIUM. (3) THE PARTIES MAY NOT MAKE A AGREEMENT BINDING UPON THE EMPLOYEE FOR PAYMENT OF WAGES OTHER THAN CURRENCY; AND THE ACCEPTANCE OF WAGES IN ANOTHER MEDIUM AT ANY TIME IN THE PAST DOES NOT OBLIGATE THE EMPLOYEE TO ACCEPT WAGES OTHER THAN IN CURRENCY AT ANY LATER DATE OF PAYMENT. (4) THE PLACE OF PAYMENT IS TO BE ESTABLISHED BY THE AGREEMENT OF THE PARTIES, OR BY CUSTOM AND USAGE, ALTHOUGH THE EMPLOYER MAY NOT BE PERMITTED TO CIRCUMVENT THE PROVISIONS 40 O.S. 1961 165.2 [40-165.2], BY ARBITRARILY DESIGNATING A PLACE OF PAYMENT IN CURRENCY, ALL OF WHICH ARE QUESTIONS OF ACT TO BE DECIDED IN EACH INDIVIDUAL CASE. CITE: (CHARLES NESBITT)